

EXHIBIT 10.1.8
 

 

PARTNERSHIP DIVISION AGREEMENT
 
This Partnership Division Agreement (this “Agreement”) is entered into as of
December 21, 2011, by and among Mission West Properties, L.P. II, a Delaware
limited partnership (the “Partnership”), Mission West Properties, Inc., a
Maryland corporation (the “Company”), and Mission West Properties, L.P. V, a
Delaware limited partnership (“MWP V”).  Certain of the defined terms used in
this Agreement are set forth in Section 6.
 
RECITALS
 
A.           The Company is the sole general partner of the Partnership.  The
Partnership is governed by that certain Amended and Restated Agreement of
Limited Partnership dated as of July 1, 1998 (the “Partnership
Agreement”).  Unless otherwise defined in Section 6 of this Agreement,
capitalized terms used in this Agreement have the meanings provided in the
Partnership Agreement.
 
B.           The Partnership wishes to distribute certain Units of Partnership
Interests pro rata to all of the existing Partners of the Partnership in
proportion to the number of Units of Partnership Interest held by each Partner
as of the date of this Agreement in a partnership division described in section
1.708-1(d)(3)(A) of the Regulations (the “Division”).
 
C.           The Division is to be effected through the formation of MWP V by
the Partnership; the creation of an Agreement of Limited Partnership of MWP V
containing terms substantially identical to those of the Partnership Agreement;
the transfer of certain properties to MWP V by the Partnership; and the
distribution of Units of Partnership Interests to each of the Partners therein
in proportion to their respective Partnership Interests in the Partnership
followed by the redemption and cancellation of the number of Units of
Partnership Interest of the Partnership equal to the number and percentages of
Units in MWP V distributed, which amount has been calculated by determining the
same proportion to the total number of outstanding Units of Partnership Interest
of the Partnership that the fair market value of the contributed properties
bears to the total fair market value net of qualified non-recourse debt of all
of the properties owned by the Partnership, determined as of the date of the
distribution.
 
D.           The limited partners of the Partnership have approved the Division
and related transactions described in this Agreement.
 
E.           Subject to and on the terms and conditions of this Agreement, on
the Closing Date (as defined in Section 3.1) the Partnership shall contribute to
MWP V the real properties described in the attached Appendix I (collectively,
the “Contributed Properties”) and shall distribute, transfer and assign to the
Partners identified on Appendix I, in the percentages indicated thereon, in
partial redemption and cancellation of the number of Units of Partnership
Interest held by each such Partner as further set forth on Appendix I:
 
In this context, the Partnership, the Company and MWP V agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1  
Contribution of Real Properties and Other Assets

 
On the Closing Date, the Partnership shall contribute certain properties and
assign certain contracts to MWP V, and MWP V agrees to accept such properties
and assume such contracts as follows:
 
1.1 Contributed Properties.  All of the Partnership’s right, title and interest
in and to each of the real properties described in the Contributed Properties in
the attached Appendix I, together with (a) any and all buildings, structures,
systems, facilities, fixtures, fences and parking areas located on the
Contributed Properties and any and all machinery, equipment, apparatus and
appliances (not owned by tenants) used in connection with the operation or
occupancy of the Contributed Properties and any leasehold interest in all such
improvements leased by the Partnership, (b) all privileges, rights, easements
and appurtenances belonging to the Contributed Properties, (c) all development
rights, air rights, water and sewer capacity rights and water stock relating to
the Contributed Properties, and (d) all right, title and interest of the
Partnership in and to any streets, alleys, passages, common areas, other
easements and other rights-of-way or appurtenances included in, adjacent to or
used in connection with the Contributed Properties (collectively, the
“Improvements”);
 
1.2 Personal Property.  All of the Partnership’s right, title and interest in
and to any personal property located within or used in connection with the
Contributed Properties;
 
1.3 Leases.  All of the Partnership’s right, title and interest in and to the
leases, licenses and other occupancy agreements with tenants relating to the use
or occupancy of any portion of any of the Contributed Properties, including any
amendments to the foregoing (collectively, the “Leases”);
 
1.4 Service Contracts.  All of the Partnership’s right, title and interest in
and to the contracts (other than the Leases) entered into by the Partnership or
its property manager or leasing agent relating to the management, maintenance,
leasing or operation of any of the Contributed Properties, if any;
 
1.5 Other Assets.  If any, all of the Partnership’s right, title and interest in
and to all tangible and intangible assets of any nature relating exclusively to
the Contributed Properties or the Personal Property, including without
limitation (a) all warranties upon the Improvements or Personal Property, to the
full extent such warranties are assignable, (b) copies of all plans,
specifications, engineering drawings and prints relating to the construction of
the Improvements, (c) all copyrights, logos, designs, trademarks, trade names,
service marks, phone numbers and all goodwill associated with the Contributed
Properties, (d) all other intellectual or intangible property used by the
Partnership in connection with the Contributed Properties, (e) all rental
deposits, security deposits, pet deposits, cleaning deposits and other deposits
given by tenants to secure their performance under the Leases; and (f) all
claims and causes of action arising out of or in connection with the Contributed
Properties (other than claims for delinquent rents and other tenant obligations
which the Partnership may retain pursuant to Section 3.6(a)); and
 
1.6 Excluded Assets.  MWP V shall not be entitled to receive, and the
Partnership shall retain, all other real properties held by the Partnership (the
“Retained Properties”), the
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
leases, licenses and other occupancy agreements with tenants relating to the use
or occupancy of any portion of any of the Retained Properties, including any
amendments to the foregoing (collectively, the “Retained Leases”), all service
contracts other than the Service Contracts and the Terminated Contracts, any and
all assets of the type described in Section 1.5 that relate to the Retained
Properties and the Retained Leases.
 
Section 2  
Allocation of Obligations

 
2.1 Leases and Service Contracts.  On the Closing Date, MWP V shall assume the
Partnership’s obligations under the Leases and the Service Contracts (other than
the Terminated Contracts).
 
2.2 Indemnification.
 
(a) MWP V shall indemnify and hold harmless the Partnership, its partners, and
their respective partners, directors, officers, employees and agents
(collectively, the “Partnership Indemnified Parties”) from and against any
claim, loss, damage, liability or expenses, including, without limitation,
reasonable attorneys’ fees and court costs, incurred by the Partnership
Indemnified Parties after the Closing Date with respect to the Contributed
Properties, the Leases, and the Service Contracts.
 
(b) The Partnership shall indemnify and hold harmless MWP V, its shareholders,
officers, directors and employees, and their respective partners, directors,
officers, employees and agents (collectively, the “MWP V Indemnified Parties”)
from and against any claim, loss, damage, liability or expenses, including,
without limitation, reasonable attorneys’ fees and court costs, incurred by the
MWP V Indemnified Parties after the Closing Date with respect to the Retained
Properties, the Retained Leases, and any contracts of the Partnership other than
the Service Contracts.
 
Section 3  
Closing

 
3.1 Closing Date.  The parties shall close the transaction contemplated by this
Agreement (the “Closing”) on December 31, 2011, or such other date as is
mutually agreed between the Partnership and the Company (the “Closing Date”).
 
3.2 Escrow.  This Section 3, together with such additional instructions as First
American Title Insurance Company, San Jose, California, Attention: Liz Zankich
(“Escrow Holder”) shall reasonably request and the parties shall agree to, shall
constitute the escrow instructions to Escrow Holder.  If there is any
inconsistency between this Agreement and the Escrow Holder’s additional
instructions, this Agreement shall control unless the intent to amend this
Agreement is clearly stated in such additional instructions.
 
3.3 The Partnership’s Closing Deliverables.  The Partnership shall deliver to
MWP V on or before the Closing (or, in the case of the items referred to in
Sections 3.3(a), deliver to the Escrow Holder prior to the Closing Date) the
following:
 
(a) Duly executed and acknowledged grant deeds (the “Deeds”), conveying each of
the Contributed Properties to MWP V;
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b) Two signed counterparts of an assignment and assumption agreement, in which
the Partnership assigns to MWP V its rights under the Leases, and the Company
assumes the Partnership’s obligations under the Leases (the “Lease Assignment
and Assumption Agreement”);
 
(c) The original Leases;
 
(d) Cash equal to all costs of Closing and prorations to be paid by the
Partnership pursuant to Sections 3.6 and 3.7;
 
(e) All records and files relating to the management or operation of the
Contributed Properties, including, without limitation, all tenant files
(including correspondence), property tax bills and all calculations used to
prepare statements of rental increases under the Leases and statements of common
area charges, insurance, property taxes and other charges which are paid by
tenants of the Contributed Properties; and
 
(f) Such additional documents, including written escrow instructions consistent
with this Agreement, as may be necessary or desirable for conveyance of the
Contributed Properties in accordance with this Agreement.
 
3.4 MWP V’s Closing Deliverables.  MWP V shall deliver to the Partnership on or
before the Closing the following:
 
(a) Two signed counterparts of the Lease Assignment and Assumption Agreement;
 
(b) Cash equal to the prorations to be paid by MWP V pursuant to Sections 3.6
and 3.7; and
 
(c) Such additional documents, including written escrow instructions consistent
with this Agreement, as may be necessary or desirable for conveyance of the
Contributed Properties in accordance with this Agreement.
 
3.5 Closing.  When Escrow Holder has received all documents and funds identified
in Sections 3.3 and 3.4, has received written notification from the Company and
the Partnership that all conditions to Closing to be satisfied outside of escrow
have been satisfied or waived, then, and only then, Escrow Holder shall:
 
(a) Record the Deeds
 
(b) To the extent not otherwise delivered to the Company outside of escrow,
deliver to the Company:  (i) conformed copies (showing all recording information
thereon) of the Deeds; (ii) fully executed originals of the Lease Assignment and
Assumption Agreement, and (iii) the original Leases; and,
 
(c) Deliver to the Partnership fully executed originals of the Lease Assignment
and Assumption Agreement.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
If applicable, Escrow Holder shall prepare and sign closing statements showing
all receipts and disbursements and deliver copies to the Company and the
Partnership and shall file with the Internal Revenue Service (with copies to the
Company and the Partnership) the reporting statement required under
Section 6045(e) of the Internal Revenue Code.
 
3.6 Prorations.  Subject to the other provisions of this Section 3, all receipts
and disbursements of the Contributed Properties will be prorated as of
12:01 p.m. on December 31, 2011.
 
(a) Rents under the Leases shall be apportioned as of the Closing Date.  With
respect to any rent arrearages collected under the Leases after Closing, MWP V
shall pay to the Partnership any rent actually collected which is applicable to
the period prior to and including the Closing Date.
 
(b) MWP V shall be entitled to the total sum of all rental deposits, security
deposits, cleaning deposits and other deposits paid to the Partnership by
tenants under any Leases.
 
(c) All real and personal property ad valorem taxes and special assessments, if
any, whether payable in installments or not, including without limitation, all
supplemental taxes attributable to the period prior to and including the Closing
Date for the calendar year in which the Closing occurs, shall be prorated to the
Closing Date, based on the latest available tax rate and assessed valuation.  If
the amount of any installment of real property taxes is not known as of the
Closing Date, then a proration shall be made by the parties based on a
reasonable estimate of the real property taxes applicable to the particular
Distributed Property and the parties shall adjust the proration when the actual
amount becomes known upon the written request of either party made to the
other.  The provisions of this Section 3.6(c) shall survive the Closing.
 
(d) All utility charges shall be prorated as of the Closing Date and MWP V shall
obtain a final billing therefor.  All utility security deposits, if any, shall
be retained by the Partnership.
 
3.7 Closing Costs.  The Partnership shall pay transfer taxes, if any.  The
Partnership shall pay escrow fees, recording charges and all other closing
costs.
 
3.8 Possession.  The Partnership shall deliver exclusive right of possession of
the Contributed Properties to MWP V on the Closing Date.
 
Section 4  
Condition of Contributed Properties

 
4.1 As Is, Where Is Condition.  MWP V acknowledges and agrees that it will
acquire the Contributed Properties in “AS IS, WHERE IS” condition.  MWP V is
willing to acquire the Contributed Properties based solely on MWP V’s knowledge
of the Contributed Properties and the Leases, without relying upon any
representations or warranties, express or implied, of any kind whatsoever, from
the Partnership or from any of its Partners, or any of their respective
affiliates, agents, employees, officers, directors, partners or members.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 5  
Redemption and Cancellation of Units

 
5.1 Effective Time.  Effective as of the Closing the Partnership shall be deemed
to have transferred the Contributed Properties to the Partners and to have
redeemed and canceled the Units identified on Appendix I.
 
5.2 Tax Matters.  For federal and applicable state income tax purposes, each of
the parties hereto shall report and treat the distribution of the Contributed
Properties as an “assets-over” form partnership division described in Treas.
Reg. section 1.708(1)(d)(3)(A) and the basis of the Contributed Properties shall
be determined in accordance with Section 732(a) of the Internal Revenue
Code.  The Partnership shall use all reasonable efforts to furnish to the
Company and the Partners, within 60 days of the close of the current taxable
year, the tax information reasonably required by the Company for its federal and
state income tax returns.
 
Section 6  
Definitions

 
As used in this Agreement, the following terms shall have the following
meanings:
 
Closing:  As defined in Section 3.1.
 
Closing Date:  As defined in Section 3.1.
 
Title Company:  First American Title Insurance Company, San Jose, California.
 
Section 7  
General Provisions

 
7.1 Other Agreements Superseded; Waiver and Modification.  This Agreement
supersedes all prior agreements or understandings, written or oral, between the
parties relating to the Company’s interest in the Partnership, and incorporates
the entire understanding of the parties with respect thereto.  This Agreement
may be amended or supplemented only by a written instrument signed by the party
against whom the amendment or supplement is sought to be enforced.  The party
benefited by any condition or obligation may waive the same, but such waiver
shall not be enforceable by another party unless made by written instrument
signed by the waiving party.
 
7.2 Further Assurances.  Each party agrees, at its own expense, to execute,
acknowledge and deliver any further instruments reasonably requested by another
party, and to take any other action consistent with the terms of this Agreement
that may reasonably be requested by the other party, for the purpose of carrying
out the terms of this Agreement.
 
7.3 Law Governing.  This Agreement shall be construed in accordance with and
governed by the laws of California.
 
7.4 Successors.  This Agreement shall bind and inure to the benefit of the
transferees, assigns and other successors in interest of the parties.
 
7.5 Counterparts.  This Agreement may be executed in counterparts.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
7.6 References.  Unless expressly indicated to the contrary, all references
herein to Sections and Exhibits refer to the specified part of this
Agreement.  All terms such as “herein,” “hereby” or “hereunder” refer to this
Agreement as a whole.
 
7.7 Headings; Date.  The headings used in this Agreement are provided for
convenience only and this Agreement shall be interpreted as though they did not
appear herein.
 
[Remainder of page left blank intentionally]
 


 

 
-7-

--------------------------------------------------------------------------------

 

The parties have duly executed and delivered this Partnership Division Agreement
as of the date set forth above.
 
PARTNERSHIP:
 
MISSION WEST PROPERTIES, L.P., a Delaware limited partnership
 
By:  Mission West Properties, Inc., a Maryland corporation, Its General Partner
 
By:  /s/ Raymond V. Marino                                             
           
Name:  Raymond V. Marino                                                      
Title:  President & COO                             
                               
COMPANY:
 
MISSION WEST PROPERTIES, INC., a Maryland corporation
 
By:  /s/ Raymond V. Marino                                                     
Name:  Raymond V. Marino                                                     
Title:  President & COO                                         
                  
 
MISSION WEST PROPERTIES, L.P. V, a Delaware limited partnership:
 
By:  Mission West Properties, Inc., a Maryland corporation, Its General Partner
 
By:  /s/ Raymond V. Marino                                       
               
Name:  Raymond V. Marino                                                       
Title:  President & COO                          
                                   
 
 
ACKNOWLEDGED AND APPROVED:
LIMITED PARTNERS:
 
CARL E. BERG
/s/ Carl E. Berg                   
 
CLYDE J. BERG
/s/ Clyde J. Berg                  
 
 



 

 
 

--------------------------------------------------------------------------------

 

APPENDIX I
 
SCHEDULE OF CONTRIBUTED PROPERTIES
 
AND
 
DISTRIBUTED UNITS
 
A.           Contributed Properties
 
APN 086-36-043 consisting of approximately 148,600 square feet of improvements
located in three buildings at the corner of Montague and Trade Zone, California
 
APNs 086-41-019, 020-022; 086-33-094, 095, 098, 099 more particularly described
as Parcels 4, 5, 9, 10, 11, 12, and 13 of McCandless Technology Park, Milpitas,
California
 


 
B.           Units of Partnership Interests
 

 
Mission West Properties, Inc.
 
Carl E. Berg
 
Clyde J. Berg
 
Total
 
Mission West Properties L.P., II (“MWP II”) Units
6,315,553
16,189,610
16,189,610
38,694,773
Redeemed/Cancelled MWP II Units
(2,411,330)
(6,181,326)
(6,181,326)
(14,773,983)
Mission West Properties L.P. V Units
2,411,330
6,181,326
6,181,326
14,773,983
         



 


 

A/74671850.1                                                                     
 
-1-

--------------------------------------------------------------------------------

 
